EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of September 23, 2010 (this
“Amendment”), is entered into by and among MTR GAMING GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF MTR GAMING GROUP, INC.
listed on the signature pages hereto, as guarantors (each a “Guarantor” and
collectively the “Guarantors”), the Lenders party hereto, and ALADDIN CREDIT
ADVISORS, L.P., a Delaware limited partnership, as administrative agent
(“Aladdin” and, in such capacity, the “Administrative Agent”), and is made with
reference to that certain Credit Agreement, dated as of March 18, 2010 (as
amended through the date hereof, the “Credit Agreement”), by and among the
Borrower, the Guarantors, the Lenders party thereto and the Administrative
Agent.  Capitalized terms used herein but not otherwise defined herein or
otherwise amended hereby shall have the meanings ascribed thereto in the Credit
Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders agree to make amendments to
certain provisions of the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to amend certain provisions of the Credit
Agreement, in each case, in the manner, and on the terms and conditions,
provided for herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE I
Amendments to Credit Agreement

 

Upon satisfaction of the conditions set forth in Article III herein, the Credit
Agreement shall be amended as follows

 

Section 1.1.       Amendments to Section 1.1 (Definitions).

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
thereto the following definitions in proper alphabetical order:

 

“‘Amendment No. 1’ means that certain Amendment No. 1 to Credit Agreement, dated
as of September 23, 2010, by and among the Borrower, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.”

 

“‘Amendment No. 1 Effective Date’ means September 23, 2010.”

 

“‘Borrowing Date’ means, with respect to any Term Loan, the date on which such
Term Loan shall be made by the Lenders to the Borrower.”

 

--------------------------------------------------------------------------------


 

(b)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Term Loan Commitment” and inserting in lieu thereof the
following:

 

“‘Term Loan Commitment’ means (i) with respect to each Lender that is a lender
on the Amendment No. 1 Effective Date, the amount set forth opposite such
Lender’s name on Schedule 2.1 as such Lender’s ‘Term Loan Commitment’ and
(ii) in the case of any Lender that becomes a Lender after the Amendment No. 1
Effective Date, the amount specified as such Lender’s ‘Term Loan Commitment’ in
the Assignment Agreement pursuant to which such Lender assumed such Term Loan. 
The aggregate amount of the Term Loan Commitments as of the Amendment No. 1
Effective Date is $20,000,000.”

 

(c)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Term Loan Commitment Termination Date” and inserting in lieu
thereof the following:

 

“‘Term Loan Commitment Termination Date’ means the earliest to occur of (i) the
date the Term Loan Commitments are permanently reduced to zero pursuant to
Section 2.10(a) or Section 2.11, (ii) the Maturity Date and (iii) the date of
the termination of the Term Loan Commitments pursuant to Section 8.1.”

 

Section 1.2.       Amendments to Section 2.1 (Term Loans).  Paragraph (a) of
Section 2.1 of the Credit Agreement is hereby amended by deleting the last
sentence of such paragraph in its entirety and inserting in lieu thereof  the
following:

 

“Any principal amounts of the Term Loan subsequently repaid or prepaid may not
be re-borrowed; provided, however, that, notwithstanding the foregoing, the
principal amount of the Term Loan repaid on the Amendment No. 1 Effective Date
may be subsequently re-borrowed in accordance with the terms hereof.”

 

Section 1.3.       Amendments to Section 2.3 (Borrowing Mechanics).  Paragraph
(a) of Section 2.3 of the Credit Agreement is hereby amended by deleting such
paragraph in its entirety and inserting in lieu thereof the following:

 

“(a)         Term Loans that are Base Rate Loans or LIBOR Loans shall be made,
in each case, in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount (or such lesser amount as shall
constitute the entire Term Loan Commitment then available).”

 

Section 1.4.       Amendments to Section 2.11 (Mandatory Prepayments; Mandatory
Commitment Reductions).   Paragraph (g) of Section 2.11 of the Credit Agreement
is hereby amended by deleting such paragraph in its entirety and inserting in
lieu thereof the following:

 

“(g)         Prepayment Premium.  If, pursuant to Section 2.10(a) and
Section 2.11(d), the Borrower prepays all or any part of the principal balance
of the Term Loans and/or any Term Loan Commitment is reduced or terminated prior
to the Maturity Date, the Borrower shall pay to Administrative Agent, for the
benefit of all Lenders entitled to a portion of such prepayment or reduction a
prepayment

 

2

--------------------------------------------------------------------------------


 

premium (the “Applicable Prepayment Premium”) on the amount so prepaid or
reduced as follows: (i) if the prepayment or reduction occurs during the period
commencing on the Amendment No. 1 Effective Date but before the first
anniversary of the Amendment No. 1 Effective Date, an amount equal to 3.00% of
the principal amount of the Term Loans being prepaid or Term Loan Commitment
being reduced, as of the prepayment date; (ii) if the prepayment occurs during
the period commencing on the first anniversary of the Amendment No. 1 Effective
Date but before the third anniversary of the Closing Date, an amount equal to
1.00% of the principal amount of the Term Loans being prepaid or Term Loan
Commitment being reduced, as of the prepayment date; and (iii) if the prepayment
occurs on the third anniversary of the Closing Date, an amount equal to $0.”

 

Section 1.5.       Amendments to Schedules.  The Credit Agreement is hereby
amended by deleting Schedule 2.1 in its entirety and inserting in lieu thereof
Schedule 2.1 as set forth as Exhibit A to this Amendment.

 

ARTICLE II
Conditions Precedent to Effectiveness

 

The amendments set forth in Section I hereof shall be effective as of the date
hereof (the “Amendment Effective Date”) upon the satisfaction in full in the
judgment of the Administrative Agent of each of the following conditions:

 

(a)           Execution.  The Borrower, the Guarantors and the Lenders shall
have indicated their consent by the execution and delivery of the signature
pages hereof to the Administrative Agent.

 

(b)           Consents.  Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

(c)           Resolutions.  Administrative Agent shall have received a copy of
the resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of this Amendment, certified
as of the Amendment Effective Date by an officer of the Borrower as being in
full force and effect without modification or amendment.

 

(d)           Repayment of Term Loans and Prepayment Premium.  The
Administrative Agent shall have received, for the account of the Lenders, (i) an
amount equal to the entire principal amount of the Term Loans outstanding on the
Amendment Effective Date and (ii) a prepayment premium for the prepayment of the
Term Loans outstanding on the Amendment Effective Date in the amount of
$100,000.

 

(e)           Amendment Fee.  The Administrative Agent shall have received, for
the account of the Lenders, an amendment fee in the amount of $300,000.

 

(f)            Fees and Expenses.  The Administrative Agent shall have received
all reasonable fees and expenses (including the fees and expenses of Richards
Kibbe & Orbe LLP) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this

 

3

--------------------------------------------------------------------------------


 

Amendment or otherwise required to be paid in connection with this Amendment or
required to be paid pursuant to the Loan Documents.

 

ARTICLE III
Representations and Warranties

 

Section 3.1.       Corporate Authorization.  The execution, delivery and
performance by each Credit Party of this Amendment (i) are within such Credit
Party’s authority, (ii) have been duly authorized by such Credit Party and
(iii) do not conflict with or contravene such Credit Party’s respective
corporate governance documents.  The execution and delivery by each Credit Party
of this Amendment and the performance of each Credit Party’s obligations and the
exercise of each Credit Party’s rights under the Loan Documents to which it is a
party (i) do not require any Consents that have not been obtained (other than
any Consents for which the failure to obtain would not have a Material Adverse
Effect) and (ii) are not and will not be in conflict with or prohibited or
prevented by (A) any Regulation, (B) any corporate governance document,
corporate minute or resolution or (C) any instrument, agreement or provision
thereof, in each case binding on any Credit Party or affecting any of the Credit
Parties’ property except as would not be reasonably expected to have a Material
Adverse Effect.

 

Section 3.2.       Binding Effect.  This Amendment has been duly executed and
delivered by each Credit Party and constitutes the legal, valid and binding
obligation of each Credit Party, enforceable against each Credit Party in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

Section 3.3.       Absence of Conflicts.  Except as would not be reasonably
expected to have a Material Adverse Effect, the execution and delivery by each
Credit Party of this Amendment and the performance by each Credit Party of each
Loan Document to which it is a party, will not conflict with or result in a
breach of any order, writ, injunction, resolution, decree or other similar
document or instrument of any court or Governmental Body or its certificate of
incorporation or by-laws or similar constituent documents or create (with or
without the giving of notice or lapse of time, or both) a default under or
breach of any material agreement, bond, note or indenture, in each case to which
it is a party (by successor in interest or otherwise), or by which it is bound
or any material portion of its properties or assets is affected, or, except
under the Security Documentation, result in the imposition of any Lien (other
than Permitted Liens) of any nature whatsoever upon any of the properties or
assets owned by or used in connection with the business of the Borrower and its
Subsidiaries.

 

Section 3.4.       Representations and Warranties.  The representations and
warranties contained in the Loan Documents are and will be true and correct in
all material respects on and as of the Amendment Effective Date (after giving
effect to the amendments contained herein) to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

 

4

--------------------------------------------------------------------------------


 

Section 3.5.       No Default.  No event has occurred and is continuing (after
giving effect to the amendments contained herein) or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

 

ARTICLE IV
Acknowledgement and Consent

 

Certain Subsidiaries of the Borrower are Guarantors under the Loan Documents and
are collectively referred to herein, together with the Borrower, as “Credit
Support Parties” and each a “Credit Support Party”, and the Credit Agreement,
the Guaranties and the Security Documentation are collectively referred to
herein as the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment.  Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with and subject to the Credit Support Documents the
payment and performance of all “Obligations”, “Guarantied Obligations”, “Secured
Obligations” and “Indebtedness” under each of the Credit Support Documents, as
the case may be (in each case as such terms are defined in the applicable Credit
Support Document), including without limitation the payment and performance of
all such “Obligations”, “Guarantied Obligations”, “Secured Obligations” and
“Indebtedness” under each of the Credit Support Documents, as the case may be,
in respect of the Obligations of the Borrower now or hereafter existing under or
in respect of the Credit Agreement and hereby ratifies and confirms the security
interest in and to all Collateral granted to the Administrative Agent pursuant
to the Security Documentation and the perfected, first priority status of such
security interest as set forth therein (subject only to liens which are
permitted by the terms of the Loan Documents to be prior to the Lien of the
Administrative Agent).

 

Each Credit Support Party acknowledges and agrees that all of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be legally valid and
binding obligations of such Credit Support Party, enforceable against such
Credit Support Party in accordance with its respective terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and shall not be impaired or limited by the execution or
effectiveness of this Amendment.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party (other than the Borrower) is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be

 

5

--------------------------------------------------------------------------------


 

deemed to require the consent of such Credit Support Party (other than the
Borrower) to any future amendments to the Credit Agreement.

 

ARTICLE V
Miscellaneous

 

Section 5.1.       Reference to and Effect on the Credit Agreement and the Other
Loan Documents.

 

(a)           On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement after giving effect to this Amendment.

 

(b)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(c)           The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.

 

Section 5.2.       Headings.  The headings in this Amendment are included for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Amendment.

 

Section 5.3.       Governing Law.  This Amendment, and all claims, disputes and
matters arising hereunder or thereunder or related hereto or thereto, will be
governed by, and construed in accordance with, the laws of the state of New York
applicable to contracts executed in and to be performed entirely within that
state, without reference to conflicts of laws provisions.

 

Section 5.4.       Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Amendment. 
Delivery of an executed counterpart of this Amendment by facsimile or a scanned
copy by electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Amendment.

 

Section 5.5.       Severability.  If any term or other provision of this
Amendment is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Amendment will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to

 

6

--------------------------------------------------------------------------------


 

modify this Amendment so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible

 

Section 5.6.       Binding Effect.  This Amendment will be binding upon and
inure to the benefit of and is enforceable by the respective successors and
permitted assigns of the parties hereto.  This Amendment may not be assigned by
the Borrower hereto without the prior written consent of Administrative Agent
and each Lender.

 

[Remainder of page intentionally left blank; signatures on following pages.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

By:

/S/ DAVID R. HUGHES

 

 

Name:

David R. Hughes

 

 

Title:

Corporate Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

MOUNTAINEER PARK, INC.

 

 

 

 

 

By:

/S/ JOHN W. BITTNER, JR.

 

 

Name:

John W. Bittner, Jr.

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

PRESQUE ISLE DOWNS, INC.

 

 

 

 

 

By:

/S/ JOHN W. BITTNER, JR

 

 

Name:

John W. Bittner, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SCIOTO DOWNS, INC.

 

 

 

 

 

By:

/S/ JOHN W. BITTNER, JR

 

 

Name:

John W. Bittner, Jr.

 

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ALADDIN CREDIT ADVISORS, L.P.

 

 

 

 

 

By: ACA Holdings LLC, its General Partner

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name:

Luke Gosselin

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

ALADDIN CREDIT PARTNERS I, L.P.

 

 

 

By:

Aladdin Credit Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name:

Luke Gosselin

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

ALADDIN CREDIT INTERMEDIATE FUND LLC

 

 

 

 

 

By:

Aladdin Credit Offshore Fund I, L.P., its Managing Member

 

 

 

 

 

By:

Aladdin Credit Advisors, LLC, its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name:

Luke Gosselin

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

MC CREDIT PRODUCTS DIP SMA, L.P.

 

 

 

 

 

By:

Aladdin Credit Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name:

Luke Gosselin

 

 

Title:

Managing Member

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

TERM LOAN COMMITMENTS

 

Lender

 

Term Loan Commitments

 

Aladdin Credit Partners I, L.P.

 

$

264,000

 

Aladdin Credit Intermediate Fund LLC

 

$

17,988,000

 

MC Credit Products DIP SMA, L.P.

 

$

1,748,000

 

Total

 

$

20,000,000

 

 

--------------------------------------------------------------------------------